DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman (US 5,611,813) in view of Measamer (US 2007/0225754).
Regarding claim 21-24, 26 and 28-34, Lichtman discloses an instrument (fig. 2) with an end effector with movable jaws (2) distally spaced from a housing (34), a sleeve movable proximally/distally relative to the end effector (8), a movable bushing engaged about a proximal portion of the sleeve for moving the sleeve (36, fig. 9) where the bushing is distally-biased (by spring 45), and a latching mechanism to releasably latch the bushing, and thereby the sleeve, in a fixed position (see discussion of teeth 71 and pawl 73 in fig. 9). Lichtman further discloses a lever with gearing that allows a user to move the bushing, thus moving the sleeve and therefore the jaws (38, 40, fig. 9). Lichtman does not disclose a cord, rotatable shaft and the gear assembly that allows a user to rotate the cord, thus rotating the rotatable shaft and therefore the sleeve and the jaws. Measamer discloses an instrument with an end effector and multiple embodiments of the mechanism that allows a user to actuate the end effector. The embodiments include one with a mechanism very similar to Lichtman including a lever with gearing for operating the end effector (fig. 7) and another with the claimed elements including a rotatable shaft that is part of a gear assembly (with first and second gears) that allows a first rotational input to wind and unwind a cable for actuating an end effector (fig. 10). This is understood to be a teaching that these various embodiments that allow a user to transmit force to an end effector are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lichtman with any commonly known force transmission assembly, including the core and rotatable shaft connected by gears to a lever as taught by Measamer, that would produce the predictable result of allowing a user to operate an end effector.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman and Measamer, further in view of Yoon (US 5,984,939).
Regarding claims 37 and 38, the device of Lichtman-Measamer does not disclose a rod fixed to the sleeve. However, “rods” are extremely common in this and many technology areas for innumerable purposes. It could even be argued that it would be obvious to provide the sleeve of Lichtman-Measamer with a generic rod since such a modification would qualify as the combination of known elements according to known methods to yield predictable results (MPEP 2141(III)). The predictable result in this case being that it changes nothing. However, in the interest of compact prosecution, Yoon is cited as disclosing that pins (“pin” having a definition that overlaps with “rod”) can be used to maintain a desired angular orientation of the jaws relative to the handle (col. 8 lines 30-52). Therefore, before the application was filed, it would have been obvious to provide the device of Lichtman-Measamer with a sleeve having a rod, as taught by Toon, to produce the predictable result of maintain a desired angular orientation. 

Response to Arguments
   Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794